DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 06/19/2020 and the Preliminary Amendment filed 10/01/2020.  

Claims 21-40 are presented for examination. Claims 1-20 have been cancelled.  Claims 21-40 have been added.
Priority
2.	Applicant's claim for priority as a continuation application to U.S. application            15/823791, filed 11/28/2017, now US Patent 10754678 is acknowledged.

Information Disclosure Statement

3. 	The Applicants’ Information Disclosure Statements filed (06/19/2020, 11/05/2020, and 06/11/2021) have been received, entered into the record, and considered.  

Drawings


4.	The drawings filed 10/01/2020 are accepted by the examiner.

Specification


5.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Appropriate correction is required.  


Double Patenting


6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claims 21, 23, 24, 27, 28, 30, 31, 34, 35, 37, and 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent number 10754678.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims claims 1-20 of U.S. patent number 10754678 contain every element of claims 21-40 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Current Application
US 10754678
21. A method comprising: 

receiving, by a computing device, a request from a user device for access to a hosted virtual machine; 

forwarding, by the computing device, a cast of a particular hosted virtual machine instance to the user device; 





receiving, by the computing device and from the user device, instructions to execute an application on the particular hosted virtual machine instance; 

logging, traffic data generated by the particular hosted virtual machine instance in response to executing the application in a log; and 

transmitting, by the computer device, the log of traffic data to a server.


receiving, by a computing device, a request from a user device for access to a hosted virtual machine; 

dedicating, by the computing device, a port to forward a cast of a particular hosted virtual machine instance to the user device; 



receiving, by the computing device and from the user device, instructions to execute an application on the particular hosted virtual machine instance; 

logging external calls made by the particular hosted virtual machine instance in response to executing the application in a log; and 


transmitting, by the computer device, the log of external calls to be stored on a server, the log being synced by the server with the user device in substantially real time. 

1...dedicating, by the computing device, a port to forward a cast of a particular hosted virtual machine instance to the user device; 
establishing a connection between the user device and the particular hosted virtual machine instance through the dedicated port… 

24…initiating instantiation of the application within the particular hosted virtual machine instance wherein the application is a compiled application.
3…receiving, by the computing device, the compiled application from the user device; and initiating installation of the application within the particular hosted virtual machine instance. 
 
27… access to the hosted virtual machine by a user device is associated with a user identifier or user device identifier.
17… transmitting, in association with the request for access to a hosted virtual machine, a user identifier corresponding to a user of the computing device, wherein the particular hosted virtual machine instance is assigned to the user identifier.


As to claims 28, 30, 31, and 34:
Refer to the discussion of claims 21, 23, 24, and 27 above, respectively, for rejection. Claims 28, 30, 31, and 34 are the same as claims 21, 23, 24, and 27, except claims 28, 30, 
As to claims 35, 37, and 38:
Refer to the discussion of claims 21, 23, and 24 above, respectively, for rejection. Claims 35, 37, and 38 are the same as claims 21, 23, and 24, except claims 35, 37, and 38 are system claims and claims 21, 23, and 24 are method claims.

Claims 22, 29, and 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent number 10754678 in view of Wesley et al. (US 20140304326).

As to claims 22, 29, and 36:
Claims 1-20 of U.S. patent number 10754678 do not explicitly teach, Wesley teaches the cast of a particular hosted virtual machine instance is capable of being simultaneously forwarded to a plurality of user devices (the data also may be synchronized between the cloud storage platform and one or more mobile devices linked to the particular user of the remote desktop; paragraph 0118).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. patent number 10754678  with Wesley because it would have provided the enhanced capability for synchronizing information created, edited, and/or otherwise used by a user on one desktop (e.g., a 
Claims 25, 26, 32, 33, 39, and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent number 10754678 in view of Tompkins (US 20140033200).

As to claims 25, 32, and 39:
Claims 1-20 of U.S. patent number 10754678 do not explicitly teach, Tompkins teaches configuring the instantiation of a compiled application based on instructions from the user device (a user can access a provider's web site and request to launch a computing application that can be deployed remotely on a virtual instance of a machine (on a cloud)…A request may be triggered by a user, e.g., by activating a visual control such as a "Start" button presented on a web page. In response to such request, the generic instance of the requested computing application is provisioned on a cloud and then personalized in accordance with the specific user's requirements; paragraph 0016).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. patent number 10754678  with Tompkins because it would have provided the enhanced capability for provisioning and managing virtual instances of a computing application.

As to claims 26, 33, and 40:
Claims 1-20 of U.S. patent number 10754678 do not explicitly teach, Tompkins teaches onfiguring the instantiation of the compiled application based on the log of traffic data previously transmitted to the server (user can access a provider's web site and request to launch a computing application that can be deployed remotely on a virtual instance of a machine (on a cloud) such that the user no longer is required to deploy the computing application locally, within their own data center, on their own hardware. A request may be triggered by a user, e.g., by activating a visual control such as a "Start" button presented on a web page. In response to such request, the generic instance of the requested computing application is provisioned on a cloud and then personalized in accordance with the specific user's requirements; paragraph 0016).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. patent number 10754678  with Tompkins because it would have provided the enhanced capability for provisioning and managing virtual instances of a computing application.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 21, 24-26, 28, 31-33, 35, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tompkins (US 20140033200).
The Tompkins reference was cited by Applicant in the IDS filed 06/19/2020.

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 21:
Tompkins teaches a method (a system and method are described for provisioning and managing virtual instances of a computing application; Abstract) comprising: 

(a user can access a provider's web site and request to launch a computing application that can be deployed remotely on a virtual instance of a machine (on a cloud) such that the user no longer is required to deploy the computing application locally, within their own data center, on their own hardware. A request may be triggered by a user, e.g., by activating a visual control such as a "Start" button presented on a web page…The architecture 100 may include a client computer system 110 and a hosted service system 120. In one example embodiment, the hosted service system 120 is to provision and manage an enterprise SaaS product (e.g., virtual instances of LiveCycle) utilizing a cloud-based computing service as a virtualization infrastructure. Cloud based computing services are shown in FIG. 1 as a virtualization service 130 and a network storage service 140; paragraphs 0016-0018); 

forwarding, by the computing device, a cast of a particular hosted virtual machine instance to the user device (the user interface 122, in one embodiment, provides both an end-user's and a system administrator's view of the virtual instance (that runs the computing application) and also permits issuing control operations to the virtual instance and permits viewing the resulting changes in the state of the computing application; paragraph 0020); 
 
receiving, by the computing device and from the user device, instructions to execute an application on the particular hosted virtual machine instance (the request from the client computer system 110 to load the virtual instance 132 is received at the control server 124, which responds to the request by activating an access interface 134 provided by the virtualization service 130. The control server 124, in one example embodiment, provides coordination between the components of the architecture 100; paragraph 0021); 

logging, traffic data generated by the particular hosted virtual machine instance in response to executing the application in a log; and transmitting, by the computer device, the log of traffic data to a server (the user interface 122, in one embodiment, uses an XML (Extensible Markup Language)-based representational state transfer (REST) style secure communications protocol to synchronize its operations with the control server 124…The control server 124 includes a database to store information pertaining to various aspects of system usage; paragraphs 0020-0021).As to claim 23:
Tompkins teaches establishing a dedicated port to establish a connection between the user device and the particular hosted virtual machine instance (paragraph 0021: the control server 124 includes a database to store information pertaining to various aspects of system usage. The control server 123, in one embodiment, runs within a standard Hypertext Transfer Protocol Secure (HTTPS)-compliant web server and may be deployed as a publically accessible web application that is available outside a firewall; paragraph 0038: The software 1124 may further be transmitted or received over a network 1126 via the network interface device 1120 utilizing any one of a number of well-known transfer protocols (e.g., Hyper Text Transfer Protocol (HTTP))).
As to claim 24:
Tompkins teaches initiating instantiation of the application within the particular hosted virtual machine instance wherein the application is a compiled application (a user can access a provider's web site and request to launch a computing application that can be deployed remotely on a virtual instance of a machine; paragraph 0016).
As to claim 25:
Tompkins teaches configuring the instantiation of a compiled application based on instructions from the user device (a user can access a provider's web site and request to launch a computing application that can be deployed remotely on a virtual instance of a machine (on a cloud)…A request may be triggered by a user, e.g., by activating a visual control such as a "Start" button presented on a web page. In response to such request, the generic instance of the requested computing application is provisioned on a cloud and then personalized in accordance with the specific user's requirements; paragraph 0016).
As to claim 26:
Tompkins teaches onfiguring the instantiation of the compiled application based on the log of traffic data previously transmitted to the server (user can access a provider's web site and request to launch a computing application that can be deployed remotely on a virtual instance of a machine (on a cloud) such that the user no longer is required to deploy the computing application locally, within their own data center, on their own hardware. A request may be triggered by a user, e.g., by activating a visual control such as a "Start" button presented on a web page. In response to such request, the generic instance of the requested computing application is provisioned on a cloud and then personalized in accordance with the specific user's requirements; paragraph 0016).
As to claims 28 and 31-33:
Refer to the discussion of claims 21 and 24-26 above, respectively, for rejection. Claims 28 and 31-33 are the same as claims 21 and 24-26, except claims 28 and 31-33 are non-transitory computer readable medium claims and claims 21 and 24-26 are method claims.
As to claims 35 and 38-40:
Refer to the discussion of claims 21 and 24-26 above, respectively, for rejection. Claims 35 and 38-40 are the same as claims 21 and 24-26, except claims 35 and 38-40 are system claims and claims 21 and 24-26 are method claims.

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 22, 23, 27, 29, 30, 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins in view of  Wesley et al. (US 20140304326).

The Wesley reference was cited by Applicant in the IDS filed 06/19/2020.
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 22:
Tompkins does not explicitly teach, Wesley teaches the cast of a particular hosted virtual machine instance is capable of being simultaneously forwarded to a plurality of user devices (the data also may be synchronized between the cloud storage platform and one or more mobile devices linked to the particular user of the remote desktop; paragraph 0118).


As to claim 23:
Tompkins does not explicitly teach, Wesley teaches establishing a dedicated port to establish a connection between the user device and the particular hosted virtual machine instance (paragraph 0021: The mobile device may connect to enterprise resources 504 and enterprise services 508 at an enterprise, to the public Internet 548, and the like. The mobile device may connect to enterprise resources 504 and enterprise services 508 through virtual private network connections. The virtual private network connections (also referred to at microVPN or application-specific VPN) may be specific to particular applications 550, particular devices, particular secured areas on the mobile device, and the like (e.g., 552). For example, each of the wrapped applications in the secured area of the phone may access enterprise resources through an application specific VPN such that access to the VPN would be granted based on attributes associated with the application, possibly in conjunction with user or device attribute information. The virtual private network connections may carry Microsoft Exchange traffic, Microsoft Active Directory traffic, HTTP traffic, HTTPS traffic, application management traffic, and the like; paragraph 0038: The software 1124 may further be transmitted or received over a network 1126 via the network interface device 1120 utilizing any one of a number of well-known transfer protocols (e.g., Hyper Text Transfer Protocol (HTTP))).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tompkins with Wesley because it would have provided the enhanced capability for synchronizing information created, edited, and/or otherwise used by a user on one desktop (e.g., a source desktop, which may typically be provided on and/or accessed via a work computer, for instance) with another, different desktop (e.g., a target desktop, which may, for instance, be provided on and/or accessed via the user's mobile device).As to claim 27:
Tompkins does not explicitly teach, Wesley teaches access to the hosted virtual machine by a user device is associated with a user identifier or user device identifier (paragraph 0060: provides each virtual machine 332 with a unique virtual view of the physical hardware, memory, processor and other system resources available to that virtual machine 332. In some embodiments, the unique virtual view can be based on one or more of virtual machine permissions, application of a policy engine to one or more virtual machine identifiers, a user accessing a virtual machine, the applications executing on a virtual machine, networks accessed by a virtual machine, or any other desired criteria; see also, the personalized settingsdiscussion in paragraphs 0112-0113).

As to claims 29, 30, and 34:
Refer to the discussion of claims 22, 23, and 27 above, respectively, for rejection. Claims 29, 30, and 34 are the same as claims 22, 23, and 27, except claims 29, 30, and 34 are non-transitory computer readable medium claims and claims 22, 23, and 27 are method claims.
As to claims 36 and 37:
Refer to the discussion of claims 22 and 23 above, respectively, for rejection. Claims 36 and 37 are the same as claims 22 and 23, except claims 36 and 37 are  system claims and claims 22 and 23 are method claims.

Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199